Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-8) in the reply filed on 3/24/22 is acknowledged.  The traversal is on the ground(s) that multiple species within a generic invention are not a basis for a restriction requirement under the lack of unity standard; the special technical (the substance downregulates the activity of a MAST4 gene for treating and/or preventing an inflammatory skin condition) is not taught by the prior art of record.  This is not found persuasive because the species are for group I and group II.  NOTE: the skilled artisan would understand that a MAST4 gene does not have activity but a MAST4 gene product has an activity because it is the protein not the gene that has activity in a cell.  The product (e.g., antibody or organic compounds) used to reduce activity of MAST4 gene product does not share a common structure with a product (antisense oligonucleotide, siRNA, shRNA) that down-regulates transcription or translation of MAST4 gene.  Groups I and II do not share the same or corresponding technical feature because group I is a therapeutic method that requires administering a compound to a subject that down-regulates MAST-4 activity and group II is a non-therapeutic method that does not require a subject having an inflammatory condition.  The method in group II embraces compounds that might/might not reduce MAST-4 activity.  The special technical feature between groups I and II is reducing MAST-4 expression or activity in a cell.  The prior art of record teaches reducing MAST-4 expression in a cell using a siRNA targeting MAST-4
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 3/24/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The report on patentability of the IPEA or ISA has been considered by the examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities: the skilled artisan would understand that a MAST4 gene does not have activity, but a MAST4 gene product has an activity because it is the protein not the gene that has activity in a cell.  Suggest amending the limitation ‘the activity of a MAST4 gene’ on line 3 to -- the expression of the MAST4 gene --.   Appropriate correction is required.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See pages 7, 8, 15, and 24.

Improper Markush Rejection
Claims 1-8 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of prevention and/or treatment is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: preventing an inflammatory skin condition in a subject requires a subject who does not have the condition.  Whereas, treating a subject requires that the subject has the skin condition.  It is not apparent how you can treat and prevent a skin condition if the skin condition is already present in the subject.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces treating and/or preventing an inflammatory skin condition in a subject having the condition.  Page 4 discloses skin conditions that are embraced by term.  The broadest reasonable interpretation of the term also embraces bacterial, viral, fungal and parasitic infections, skin cancer (e.g., melanoma).  The applicant does not identify any subject that has an increased MAST-4 expression level and has any skin condition embraced by the claimed invention.
There is no written description for treating and preventing the condition, since a subject who has the condition cannot be administered a prophylactic amount because the subject already has the condition.  Neither the specification nor the prior art of record describe how to administer an effective does of the substance to treat and prevent an inflammatory skin condition in a subject who has the condition.
There are four types of MAST genes and MAST-4 gene appears to be the MAST gene which is most highly expressed in human skin (page 23).  
Page 13 of the specification discloses that an effective dose of active agent is a dose which produces a discernible improvement in the condition of an inflammatory skin disease for a therapeutic effect or which prevents the development of an inflammatory skin disease for a prophylactic effect.  This is a generic contemplation of the method.  It was not conventional or well known in the art to carry out the claimed method.  The applicant does not disclose any details regarding what amount accomplished the claimed function (treating and/or preventing an inflammatory skin condition in a subject) and gives rise to a rejection for lack of written description.
Neither the instant disclosure nor the prior art of record disclose an effective dose of the substance to prevent an inflammatory skin condition in a subject who has the condition.  Other than the applicant contemplating the amount, the skilled artisan cannot envision that the applicant possessed an amount that would actually prevent the condition in the subject.  The method is not considered routine in the prior art and the skilled artisan would look to the specification for what amount of the substance is considered therapeutic effect or prophylactic effect and would not find any amount that meet the limitations of the claimed invention.  
Furthermore, since MAST-4 is highly expressed in healthy humans, the applicant does not teach what expression level is required for the subject to have the condition or what percent reduction of the gene expression level is required to achieve the functional limitation (treat and/or prevent the condition) of the claimed method. 
With respect to genus of substances that down-regulate the activity of MAST4 gene wherein the substance acts at the nucleic acid level, down-regulating the transcription and/or translation of the MAST4 gene transcript, the applicant does not provide sufficient description for the genus of substances.  The applicant contemplates the genus; teaches antibodies and organic compounds that reduce MAST4 activity; and MAST4 siRNA.  However, the claimed genus embraces substances that have different structure and/or mechanism of action.  The antibodies and organic compounds do not represent substances that downregulate transcription or translation of a nucleic acid encoding MAST4 gene product because they are directed to compounds that target the protein and do not share a common structure with substances that act on the DNA or RNA level.  
When a substance is claimed, 112(a) requires adequate written description of the substance itself.  See MPEP 2163 and Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  While is it acknowledged that preparation of antisense oligonucleotide, siRNA, shRNA, CRISPR, aptamers, and ribozymes are routine and conventional in the prior art, adequate written description of a gene alone should not be considered adequate written description of claimed substance to that gene.  The written description requirement for the claimed genus is not satisfied through sufficient description of a representative number of species.  The applicant does not provide a “representative number of species” which adequately described and are representative of the entire genus.  There is a substantial variation within the genus, and the applicant does not describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).  See also MPEP §2163.
The applicant contemplates a method of screening for compounds that could be used in the method.  However, the method does not provide written support for a sufficient number of species to represent the genus because the screening method requires the skilled artisan to further experiment any substance and determine if it has the desired biological activity.  This would indicate to the skilled artisan that the instant disclosure does not have written support for the genus of substances that can prevent or treat an inflammatory skin condition in a mammalian subject. 
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of an effective dose of a substance to prevent and/or treat an inflammatory skin condition in a mammalian subject that has the condition as recite in claims 1-8 as of the effective filing date sought in the instant case. 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing skin inflammation response to a bacterial skin infection in a subject having the infection comprising administering a substance that down-regulates the transcription and/or the translation of the MAST4 gene, does not reasonably provide enablement for treating and/or preventing a genus of inflammatory skin conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claimed invention embraces treating and/or preventing an inflammatory skin condition in a subject having the condition.  Page 4 discloses skin conditions that are embraced by term.  The broadest reasonable interpretation of the term also embraces bacterial, viral, fungal and parasitic infections, skin cancer (e.g., melanoma).  
The prior art does not teach how to treat and/or prevent an inflammatory skin condition in a subject using a MAST-4 inhibitor.  Page 22 of the specification indicates that the MAST4 gene has not previously been associated with a skin condition, such as PSO or AD.  MAST-4 appears to be the MAST gene which is most highly expressed in human skin (page 23).  Sun et al. teach that MAST4 is expressed in most normal human tissues with the exception of testis, small intestine, colon and peripheral blood leukocyte. (Molecular Biology. 2006, Vol. 40, pages 724-731).  Since MAST-4 is expressed in healthy human skin, the applicant does not address why healthy humans do not have an inflammatory skin condition.  The specification does not teach any subject that has a higher MAST-4 expression level than normal is associated with any inflammatory skin condition.
The applicant found that a single nucleotide polymorphism (SNP) mapping to an intronic region of the MAST4 gene is strongly associated with seborrheic dermatitis (SD) to a statistically significant level.  This appears to disclose that MAST4 gene is a biomarker for SD.  However, a biomarker for SD is not considered to reasonably extrapolate to reducing MAST-4 expression levels in the subject would treat SD.  The specification does not provide a working example of treating and/or preventing SD in a subject having SD.  The skilled artisan would have to experiment with the claimed method to determine if reducing MAST-4 expression in a subject having SD would result in treating SD.  This would indicate that the instant disclosure was not enabled at the time of the effective filing date.  See MPEP 2164.05(a) The specification must be enabling as of the filing date.
In another example, the applicant administered siRNA MAST4 to human keratinocytes exposed to a peptidoglycan challenge (a protein from a bacterial wall to simulate a bacterial infection).  Peptidoglycan is known as a Toll-like receptor 2 (TLR2) activator.  Inhibition of MAST4 in epidermal keratinocyte inflammatory signaling in response to a TLR2 agonist and demonstrates for the first time that inhibition of MAST4 kinase can reduce inflammatory response to a microbial challenge in an in vitro epidermal model of skin inflammation.  The specification does not provide a working example of the claimed method however, the skilled artisan could reasonably extrapolate from the in vitro working example to using a substance to down-regulate MAST-4 expression levels in the skin of a subject that has a bacterial skin infection  
Applicant further studied scalp biopsies from healthy subjects and dandruff sufferers and DNA methylation was measured.  A CpG site is significantly hypomethylated in dandruff compared to healthy scalps.  The site is located within intron 1 of the MAST4 gene.  This example is another example of identifying MAST4 gene as a biomarker for dandruff but does not provide enablement for reducing MAST-4 expression level in a subject having dandruff to treat dandruff.
Furthermore, the claimed method embraces a large number of substances that can down-regulate the transcription and/or translation of the MAST-4 gene.  NOTE: the skilled artisan would understand that a MAST4 gene does not have activity, but a MAST4 gene product has an activity because it is the protein not the gene that has activity in a cell.  The specification teaches siRNA MAST-4 and contemplates other types of substances that could be used in method.  Even though the applicant does not teach a representative example of these substances.  Substances (antisense oligonucleotides, siRNA, shRNA) embraced by the method can be used to reduce expression of MAST-4 gene in a skin cell.
The prior art also does not teach how to prevent the condition in a subject that has the condition since the condition is already present in the subject.  The skilled artisan would look to the specification for guidance for how to carry out the claimed method without an undue amount of experimentation.  As noted on page 23, MAST-4 appears to be the MAST gene which is most highly expressed in human skin.  Since MAST-4 is expressed in the skin of a subject, the specification does not teach how to identify a subject who could be administered a prophylactic amount.  The specification does not teach what effective amount of the substance and/or expression level is required to treat and/or prevent a genus of skin conditions in a subject.  The applicant does not teach an end point for the prophylactic method for the skilled artisan to determine that the preventive method has been achieved.  Other than contemplating the claimed method, the specification of the application does not teach how to prevent an inflammatory skin condition in a subject with the condition.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635